Citation Nr: 0324630	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  02-15 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension/high blood 
pressure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  A hearing at which the veteran 
testified was conducted by the undersigned in April 2003.  


REMAND

The Board finds that additional development is necessary in 
this case.  As best as can be determined from the chronology 
the veteran provided at his hearing, he contends that he was 
treated for hypertension in service in Vietnam and in 
Germany.  He also testified that he was treated in Germany 
after service where he lived until approximately 1978, and 
then treated through the Oklahoma Department of Corrections 
when he was an inmate until approximately 1984.  Between 1984 
and 1990, the veteran apparently went untreated, and then he 
contends he received some treatment in approximately 1990, at 
a VA facility.  Thereafter, he contends his treatment was 
through either the Kansas or Oklahoma Department of 
Corrections, when he was in an inmate status between 1994 and 
2000 or 2002.  

The veteran's service medical records appear complete, but 
fail to document any complaints or treatment related to 
hypertension.  The veteran could not recall the physicians 
from whom he received treatment in Germany in the years 
immediately after his service, and the current record 
includes those from the veteran's incarceration between 1995 
and 2000, which reflect the current presence of hypertension.  
The evidence does not include records of treatment the 
veteran may have received through the Oklahoma Department of 
Corrections between 1978 and 1984, or the records of the 
veteran's treatment at a VA facility in the early 1990's.  
Although these records obviously date from after service, 
given the veteran's contentions, it is believed they should 
be obtained in order to ascertain if they have any useful 
information regarding the veteran's history of hypertension.  

Accordingly, this case is remanded for the following:  

1.  Attempts should be made to obtain copies of the 
records of the veteran's in-patient treatment on 
the Alcohol Rehabilitation Unit of the VA Medical 
Center in East Orange, New Jersey in November 1991, 
together with those of any other treatment he may 
have had at that facility.  

2.  After obtaining appropriate authorization, an 
attempt should be made to obtain copies of the 
veteran's medical records from his period of 
incarceration by the Oklahoma Department of 
Corrections between 1978 and 1984.  

3.  Thereafter, the veteran's claim should be 
reviewed, any additional development accomplished 
as may be logically indicated as a result of the 
action taken above, and the claim re-adjudicated.  
If the decision remains adverse to the veteran, he 
should be provided a supplemental statement of the 
case, which includes a summary of all pertinent 
evidence and legal authority, as well as the 
reasons for the decision.  The veteran and his 
representative should be afforded a reasonable 
period in which to respond, and the record should 
then be returned to the Board for further appellate 
review, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


